    Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 1 of 11 PageID 62




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


EMMANUEL ROMERO TORRES

        Plaintiffs,                                          Case No. 6:18-cv-01965-JA-DCI
v.

OMEGA SOLUTIONS TRANSPORT,
INC., and MANNY BENITEZ,

        Defendants.
                                              /

                 ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendants, Omega Solutions Transport, Inc. and Manny Benitez (collectively,

“Defendants”), by and through their undersigned counsel, hereby submit their Answer and

Defenses to the Complaint filed by Plaintiff, Emmanuel Romero Torres (“Romero” or

“Plaintiff”).

        Responding to the specifically numbered paragraphs of Plaintiff’s Complaint,1 and using

the same numbered paragraphs and headings that appear therein, Defendants state as follows:

                                        NATURE OF THE CASE

        1.       In response to Paragraph No. 1 of Plaintiff’s Complaint, Defendants acknowledge

that Plaintiff brings this action for alleged violations of the Fair Labor Standards Act (“FLSA”)

and for alleged issuance of a fraudulent 1099, but deny that Plaintiff is entitled to any relief




1
  In regard to Plaintiff’s unnumbered paragraph found under the “Complaint & Demand for Jury Trial” heading,
Defendants acknowledge that Plaintiff is suing Defendants, but deny that any unlawful practices occurred and deny
that Plaintiff is entitled to any relief.
                                                        1
    Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 2 of 11 PageID 63




whatsoever. Defendants deny any remaining allegations in Paragraph No. 1 of Plaintiff’s

Complaint.

                                     JURISDICTION AND VENUE

        2.       In response to Paragraph No. 2 of Plaintiff’s Complaint, Defendants admit only

that this Court has jurisdiction over this matter, but deny that Defendants are liable to Plaintiff

and deny that Plaintiff is entitled to any relief whatsoever. Defendants deny any remaining

allegations in Paragraph No. 2 of Plaintiff’s Complaint.

        3.       In response to Paragraph No. 3 of Plaintiff’s Complaint, Defendants admit only

that venue is proper in this Court, but deny that Defendants are liable to Plaintiff and deny that

Plaintiff is entitled to any relief whatsoever. Defendants deny any remaining allegations in

Paragraph No. 3 of Plaintiff’s Complaint.

                                                  PARTIES

        4.       In response to Paragraph No. 4 of Plaintiff’s Complaint, Defendants admit only that

Defendant Benitez owns and helps operate and manage Omega. Defendants do not have sufficient

knowledge or information to admit or deny where Plaintiff resides. Defendants deny any

remaining allegations in Paragraph No. 4 of Plaintiff’s Complaint.

        6.2      In response to Paragraph No. 6 of Plaintiff’s Complaint, Defendant Benitez is an

officer and owner of Omega. Defendants deny any remaining allegations in Paragraph No. 6 of

Plaintiff’s Complaint.

        7.       In response to Paragraph No. 7 of Plaintiff’s Complaint, Defendants admit only that

Plaintiff provided his contracted services for Defendant Omega partly in Orlando, Orange County,



2
 Plaintiff has failed to include Paragraph No. 5. Therefore, Defendants have numbered this paragraph in the same
manner as Plaintiff for ease of reference.
                                                        2
 Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 3 of 11 PageID 64




Florida and that this Court has jurisdiction. Defendants deny any remaining allegations in

Paragraph No. 7 of Plaintiff’s Complaint.

                             STATEMENT OF ALLEGED FACTS

       8.      Defendants deny the allegations in Paragraph No. 8 of Plaintiff’s Complaint.

       9.      Defendants deny the allegations in Paragraph No. 9 of Plaintiff’s Complaint.

       10.     Defendants deny the allegations in Paragraph No. 10 of Plaintiff’s Complaint.

       11.     Defendants deny the allegations in Paragraph No. 11 of Plaintiff’s Complaint.

       12.     In response to Paragraph No. 12 of Plaintiff’s Complaint, Defendants admit only that

Plaintiff at times used Omega’s equipment to perform his contractual obligations. Defendants deny

any remaining allegations in Paragraph No. 12 of Plaintiff’s Complaint.

       13.     Defendants deny the allegations in Paragraph No. 13 of Plaintiff’s Complaint.

       14.     Defendants deny the allegations in Paragraph No. 14 of Plaintiff’s Complaint.

       15.     In response to Paragraph No. 15 of Plaintiff’s Complaint, Defendants admit only that

Omega paid Plaintiff for his services on a weekly basis. Defendants deny any remaining

allegations in Paragraph No. 15 of Plaintiff’s Complaint.

       16.     In response to Paragraph No. 16 of Plaintiff’s Complaint, Defendants admit only that

Omega paid Plaintiff a flat rate in accordance with the agreement reached by the parties.

Defendants deny any remaining allegations in Paragraph No. 16 of Plaintiff’s Complaint.

       17.     Defendants deny the allegations in Paragraph No. 17 of Plaintiff’s Complaint.

       18.     In response to Paragraph No. 18 of Plaintiff’s Complaint, Defendants admit only that

Plaintiff was not paid overtime because he was not an employee of Defendants. Defendants deny

any remaining allegations in Paragraph No. 18 of Plaintiff’s Complaint.

       19.     Defendants deny the allegations in Paragraph No. 19 of Plaintiff’s Complaint.

                                                  3
 Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 4 of 11 PageID 65




        20.     Defendants deny the allegations in Paragraph No. 20 of Plaintiff’s Complaint.

        21.     Defendants deny the allegations in Paragraph No. 21 of Plaintiff’s Complaint.

        22.     Defendants deny the allegations in Paragraph No. 22 of Plaintiff’s Complaint.

        23.     Defendants deny the allegations in Paragraph No. 23 of Plaintiff’s Complaint.

        24.     In response to Paragraph No. 24 of Plaintiff’s Complaint, Defendants admit only that

Defendants did not deduct payroll taxes from the payments issued to Plaintiff because he was not an

employee of Defendants. Defendants deny any remaining allegations in Paragraph No. 24 of

Plaintiff’s Complaint.

        25.     In response to Paragraph No. 25 of Plaintiff’s Complaint, Defendants do not have

sufficient knowledge or information to admit or deny and, therefore, deny the allegations.

Defendants deny any remaining allegations in Paragraph No. 25 of Plaintiff’s Complaint.

        26.     In response to Paragraph No. 26 of Plaintiff’s Complaint, Defendants

acknowledge that Plaintiff has retained the services of Hogan & Hogan, P.A., but do not have

sufficient knowledge or information to admit or deny the remaining allegations, thus deny the

remaining allegations in Paragraph No. 26 of Plaintiff’s Complaint.

           COUNT I- ALLEGED OVERTIME VIOLATION UNDER THE FLSA

        27.     In response to Paragraph No. 27 of Plaintiff’s Complaint, Defendants restate and

incorporate their responses to Paragraphs 1 through 26 of Plaintiff’s Complaint.

        28.     Defendants deny the allegations in Paragraph No. 28 of Plaintiff’s Complaint.

        29.     Defendants deny the allegations in Paragraph No. 29 of Plaintiff’s Complaint. In

response to the “WHEREFORE” clause following Paragraph No. 29 of Plaintiff’s Complaint,

Defendants deny all factual allegations included therein and deny that Plaintiff is entitled to the

relief described therein or to any other relief.

                                                   4
 Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 5 of 11 PageID 66




      COUNT II- ALLEGED MINIMUM WAGE VIOLATION UNDER THE FLSA

        30.     In response to Paragraph No. 30 of Plaintiff’s Complaint, Defendants restate and

incorporate their responses to Paragraphs 1 through 26 of Plaintiff’s Complaint.

        31.     Defendants deny the allegations in Paragraph No. 31 of Plaintiff’s Complaint.

        32.     Defendants deny the allegations in Paragraph No. 32 of Plaintiff’s Complaint. In

response to the “WHEREFORE” clause following Paragraph No. 32 of Plaintiff’s Complaint,

Defendants deny all factual allegations included therein and deny that Plaintiff is entitled to the

relief described therein or to any other relief.

                  COUNT III- ALLEGED VIOLATION OF 26 U.S.C § 7434

        33.     In response to Paragraph No. 33 of Plaintiff’s Complaint, Defendants restate and

incorporate their responses to Paragraphs 1 through 26 of Plaintiff’s Complaint.

        34.     Defendants deny the allegations in Paragraph No. 34 of Plaintiff’s Complaint.

        35.     Defendants deny the allegations in Paragraph No. 35 of Plaintiff’s Complaint.

        36.     In response to Paragraph No. 36 of Plaintiff’s Complaint, Defendants do not have

sufficient knowledge or information to admit or deny and, therefore, deny the allegations. In

response to the “WHEREFORE” clause following Paragraph No. 36 of Plaintiff’s Complaint,

Defendants deny all factual allegations included therein and deny that Plaintiff is entitled to the

relief described therein or to any other relief.

              COUNT IV- ALLEGED VIOLATION OF FLORIDA COMMON
                         LAW, FLORIDA STATUTE § 448.08

        37.     In response to Paragraph No. 33 of Plaintiff’s Complaint, Defendants restate and

incorporate their responses to Paragraphs 1 through 26 of Plaintiff’s Complaint.


                                                   5
 Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 6 of 11 PageID 67




        38.     Defendants deny the allegations in Paragraph No. 38 of Plaintiff’s Complaint.

        39.     Defendants deny the allegations in Paragraph No. 39 of Plaintiff’s Complaint.

        40.     Defendants deny the allegations in Paragraph No. 40 of Plaintiff’s Complaint. In

response to the “WHEREFORE” clause following Paragraph No. 40 of Plaintiff’s Complaint,

Defendants deny all factual allegations included therein and deny that Plaintiff is entitled to the

relief described therein or to any other relief.

                                  DEMAND FOR JURY TRIAL

        Defendants acknowledge Plaintiff’s demand for a jury trial, but deny Plaintiff is entitled

to any relief whatsoever.

        Defendants deny all allegations, requests for relief, captions, headings or notes

throughout Plaintiff’s Complaint, which are not specifically admitted by Defendants.

                                             DEFENSES

        In asserting the defenses that follow, Defendants do not assume the burden of proof as to

matters that, pursuant to law, are Plaintiff’s burden to prove. In addition, Defendants are

continuing to investigate Plaintiff’s allegations, and therefore, reserve the right to amend their

Answer and Defenses.

                                         FIRST DEFENSE

        Plaintiff fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

        Defendants acted in full compliance and conformity with and in reliance upon the FLSA

and applicable state and federal laws, regulations, orders, opinions and interpretations, as well as

with the enforcement policies with respect to the class of employers to which Defendants

belonged. Defendants acted in good faith as a reasonably prudent entity would under the

                                                   6
 Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 7 of 11 PageID 68




circumstances, with a belief of reasonable compliance, and are not subject to any liability for

their alleged failure to pay minimum or overtime wages required by the FLSA.

                                          THIRD DEFENSE

          Plaintiff’s claims are barred in whole or in part to the extent they were not filed within

the applicable limitations period under the FLSA or Florida common law. The applicable statute

of limitations bars in whole or in part any claims, causes of action, and damages alleged in the

Complaint occurring more than two years prior to the filing of the Complaint. Defendants

affirmatively state that any acts or omissions which may be found to be in violation of the rights

afforded by the FLSA were not willful but occurred in good faith with reasonable grounds for

believing that Defendants were in full compliance with the FLSA. As such, the statute of

limitations can be no longer than two (2) years under the FLSA in accordance with 29 U.S.C. §

255(a).

                                         FOURTH DEFENSE

          Defendants acted in good faith and have reasonable grounds for believing that their acts

did not violate the FLSA, and any claims for willful violations, for a three-year limitations

period, or for liquidated damages, should be dismissed.

                                          FIFTH DEFENSE

          Even if Plaintiff is owed overtime compensation, the amount of any such compensation

owed would be de minimis and, therefore, not subject to payment under the FLSA.

                                          SIXTH DEFENSE

          Defendants are not subject to liability under the FLSA for any alleged failure to pay

overtime compensation for either “preliminary or postliminary activities” or for “walking, riding,



                                                    7
 Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 8 of 11 PageID 69




or traveling to and from the actual place of performance of the principal activity or activities

which such employee is employed to perform,” in accordance with 29 U.S.C. § 254.

                                      SEVENTH DEFENSE

       The claims set forth in the Complaint are barred, in whole, or in part, by the doctrine of

payment because Defendants properly compensated Plaintiff for all time worked in accordance

with the FLSA.

                                        EIGHTH DEFENSE

       In the event of a judgment adverse to Defendants, Plaintiff is not entitled to recover both

liquidated damages and pre-judgment interest in an action arising under the FLSA.

                                        NINTH DEFENSE

       Even if Plaintiff prevails, Defendants are entitled to a set-off with respect to any

overpayment to Plaintiff or monies paid to Plaintiff for any hours when Plaintiff was not actually

performing work for Defendants.

                                        TENTH DEFENSE

       Plaintiff’s claim is barred, in whole or in part, by the doctrine of unclean hands and/or

laches to the extent Plaintiff intentionally falsified his time records, underreported his work

hours, failed to disclose any known discrepancy in his pay, and/or intentionally concealed off-

the-clock activities from Defendants.

                                     ELEVENTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of estoppel and/or waiver. To the extent

Plaintiff failed to report his hours allegedly worked and/or overtime hours as required, and/or

failed to demand additional compensation after a prolonged course of dealing, Plaintiff has

waived any alleged claim and is estopped from asserting such claims.

                                                  8
 Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 9 of 11 PageID 70




                                      TWELFTH DEFENSE

       Plaintiff has failed to mitigate or reasonably attempt to mitigate his alleged damages, if

any, as required by law.

                                    THIRTEENTH DEFENSE

       Plaintiff has waived his rights, if any, to pursue the claims in the Complaint, and each

purported cause of action contained therein, by reason of his own acts, omissions, and course of

conduct.

                                    FOURTEENTH DEFENSE

       Plaintiff may not recover liquidated damages because (i) Defendants acted reasonably

and in good faith and did not commit any willful violation of any of the provisions of the FLSA;

(ii) Defendants did not authorize or ratify any willful violation with respect to Plaintiff; and (iii)

Plaintiff has failed to plead facts sufficient to support recovery of such damages.

                                     FIFTEENTH DEFENSE

       Plaintiff’s Complaint is barred in whole, or in part, by § 10 of the Portal-to-Portal Act, 29

U.S.C. § 259 because Defendants relied in good faith on, and acted in conformity with, written

interpretations of the FLSA promulgated by the Secretary of Labor and on the stated

administrative practices and enforcement policies of the Department of Labor.

                                     SIXTEENTH DEFENSE

       Defendants are not liable for any hours worked by Plaintiff that were unauthorized or

performed without their actual or constructive knowledge.

                                   SEVENTEENTH DEFENSE

       Defendant Benitez was not Plaintiff’s employer under the FLSA and, therefore, any

claims against him should be dismissed.

                                                   9
Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 10 of 11 PageID 71




                                    EIGHTEENTH DEFENSE

         Plaintiff’s Complaint is barred to the extent he failed to provide proper notice of intent to

initiate a Florida unpaid wages action.

                                     NINETEENTH DEFENSE

         Defendants are not liable for any hours worked by Plaintiffs that were unauthorized or

performed without their actual or constructive knowledge.

                                     TWENTIETH DEFENSE

         Defendants did not willfully or fraudulently file incorrect tax information regarding

Plaintiff, nor has Plaintiff alleged any facts to the contrary. Therefore, his claims under 26

U.S.C. 7434 should be dismissed.

                                  RESERVATION OF RIGHTS

         Defendants reserve the right to assert additional affirmative and other defenses and

matters in avoidance that may be revealed through additional investigation and discovery.

         WHEREFORE, having fully answered and responded to each one of the allegations set

forth in Plaintiff’s Complaint, Defendants respectfully request:

         a.     Plaintiff’s claims be stricken or dismissed with prejudice in their entirety;

         b.     Each and every prayer for relief in Plaintiff’s Complaint be denied;

         c.     Judgment be entered in favor of Defendants;

         d.     All costs incurred by Defendants in this action be awarded to it as the prevailing

party;

         e.     All reasonable attorneys’ fees incurred by Defendants in this action be awarded to

them for, among other reasons, Plaintiff commencing and litigating this action without

substantial factual or legal support; and

                                                  10
Case 6:18-cv-01965-JA-DCI Document 12 Filed 12/14/18 Page 11 of 11 PageID 72




        f.      That Defendants be granted such other and further relief as this Court deems just

and proper.



                                               Respectfully submitted,

                                               FORDHARRISON LLP

                                               /s/ Luis A. Santos
                                               Luis A. Santos
                                               Florida Bar No. 084647
                                               lsantos@fordharrison.com
                                               lwebber@fordharrison.com
                                               Viktoryia Johnson
                                               Florida Bar No. 125545
                                               vjohnson@fordharrison.com
                                               lwebber@fordharrison.com
                                               101 E. Kennedy Blvd., Suite 900
                                               Tampa, Florida 33602
                                               T (813) 261-7814 | F (813) 261-7899

                                               Attorneys for Defendants


                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 14, 2018, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will electronically send a notice of
electronic filing upon the following:

                                         Daniel A. Perez
                                      Hogan & Hogan, P.A.
                                      906 E. Michigan Street
                                      Orlando, Florida 32806
                                     dperez@hoganlegal.com
                                     brene@hoganlegal.com

                                              /s/ Luis A. Santos
                                              Attorney


WSACTIVELLP:10245376.1




                                                11
